Case 1:20-cv-02531-GBD Document 24 Filed_Q7/08/20. Page 1 of 2

 

 

 

 

 

 

 

 

USDC SDNY

DCCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: il 08 2020
3 POINT VENTURES LTD. and AMIR FARDGHASSEMI,

Plaintiffs,
- DEFAULT JUDGMENT

 

against-

Civ. Action No.: 1:20-cv-02531-
CHET MINING CO, LLC, CHET MINING CO. CANADA GBD
LTD., and CHET STOJANOVICH,

Defendants.

 

This action having been commenced on March 24, 2020 by the filing of the Summons and
Complaint, and a copy of the Summons and Complaint having been personally served on the
defendant, Chet Mining Co., LLC on March 26, 2020 by personally delivering the Summons and
Complaint to the New York State Department of State as said defendant’s agent pursuant to N.Y.
Limited Liability Company Law §304 and thereafter mailing a copy of same, served on the
defendant Chet Stojanovich on March 31, 2020 by affixing a copy of the Summons and Complaint
to the door of his residence and thereafter mailing a copy of same to his place of residence on April
3, 2020 pursuant to N.Y. C.P.L.R. $3074), and served on the defendant Chet Mining Co. Canada
Ltd. 2020 by personally delivering the Summons and Complaint to the New York State
Department of State as said defendant’s agent, as permitted by N.Y. Business Corporation Law
§307 and thereafter mailing a copy of same, and a proof of said service on each of the defendants
having been filed on April 22, 2020, and the defendants not having answered the Complaint, and
the time for answering the Complaint having expired, it is

ORDERED, ADJUDGED AND DECREED: That the plaintiff AMIR FARDGHASSEMI

have judgment against defendants CHET MINING CO, LLC, CHET MINING CO. CANADA

LTD., and CHET STOJANOVICH, jointly and severally, in the liquidated principal amount of

 
Case 1:20-cv-02531-GBD Document 24 Filed 07/08/20 Page 2 of 2
Case 1:20-cv-02531-GBD Document 16-17 Filed 06/13/20 Page 2 of 2

Three Hundred Thirty-One Thousand Thirty-Four and 81/100 Dollars ($331,034.81), plus interest
at 9% per annum accrued as of June 13, 2020 to Twenty-Seven Thousand Two Hundred Sixty-
Four and 42/100 Dollars ($27,264.42) plus costs and disbursements of this action in the amount of
Six Hundred Thirty-Six and 00/100 Dollars ($636.00) amounting in all to Three Hundred Fifty-

Eight Thousand Nine Hundred Thirty-Five and 23/100 Dollars ($358,935.23).

So Ordered: New York, New York esca, L Dyas,

ee ep . Ge B. Daniels
WUE 0 8 2020 dae |

 

 
